                            Case 20-21341-SMG                        Doc 1          Filed 10/17/20                 Page 1 of 4




  Fill in this information to identity your case:


  United States Bankruptcy Court for the:

  SOUTHERN DISTRICT OF FLORIDA

  Case number   (I known)                                                      Chapter      11
                                                                                                                             ❑   Check if this an
                                                                                                                                 amended filing




 Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                               04/20

 If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (If
 known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


 1.    Debtor's name                Steven Feller PE PL


 2.   All other names debtor
      used In the lest 8 years
      Include any assumed
      names, trade names and
      doing business as names

 3.   Debtor's federal
      Employer Identification       XX-XXXXXXX
      Number (EIN)


 4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                   business

                                   600 NE 3rd Ave
                                   Fort Lauderdale, FL 33301
                                   Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                   Broward                                                         Location of principal assets, If different from principal
                                   County                                                          place of business
                                                                                                   500 NE 3rd Ave Fort Lauderdale, FL 33301
                                                                                                   Number, Street, City, State & ZIP Code


6. Debtor's website (URL)          https://fellerpe.00m/


6. Type of debtor
                                   ■   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  ❑ Partnership (excluding LLP)
                                  ❑ Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                          Case 20-21341-SMG                           Doc 1            Filed 10/17/20                   Page 2 of 4




 Debtor    Steven Feller PE PL                                                                         Case number (if known)
           Name


 7. Describe debtors business A. Check one:
                                       ❑   Health Care Business (as defined In 11 U.S.C. § 101(27A))
                                       ❑ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       ❑   Railroad (as defined in 11 U.S.C. § 101(44))
                                       ❑ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       ❑ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                       ■   None of the above

                                       B. Check all that apply
                                       ❑ Tax-exempt entity (as described in 26 U.S.C. §501)
                                       ❑   Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       ❑   Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAJCS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://vnvw.uscourts.00v/four-dioit-national-association-naics-codes.



8. Under which chapter of the          Check one:
    Bankruptcy Code is the
    debtor filing?                     ❑   Chapter 7
                                       ❑   Chapter 9
     A debtor who is a 'small          ■ Chapter 11. Check all that apply.
     business debtor" must check
                                                            ❑    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as
                                                                 noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who
                                                                 52,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under
                                                                 operations, cash-flow statement, and federal Income tax return or if any of these documents do not
     subchapter V of chapter 11
                                                                 exist, follow the procedure In 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is a
     'small business debtor) must                           ❑    The debtor Is a debtor as defined In 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box Is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(8).
                                                            ❑    A plan Is being filed with this petition.
                                                            ❑    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                            ❑    The debtor Is required to file periodic reports (for example, 10K and 100) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                            ❑    The debtor Is a shell company as defined In the Securities Exchange Act of 1934 Rule 12b-2.
                                       ❑ Chapter 12


9. Were prior bankruptcy
    cases filed by or against
                                       ■ No.
    the debtor within the last 8       ❑ Yes.
    years?
     If more than 2 cases, attach a
     separate list                               District                                 When                                  Case number

                                                 District                                 When                                  Case number


10. Are any bankruptcy cases           ■ No
     pending or being filed by a
     business partner or an            ❑ Yes.
     affiliate of the debtor?
    List all cases. If more than 1,
    attach a separate list                       Debtor                                                                     Relationship
                                                 District                                 When                             Case number, if known



Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                            Case 20-21341-SMG                        Doc 1          Filed 10/17/20                Page 3 of 4




Debtor    Steven Feller PE PL                                                                      Case number (if known)
          Name



11. Why Is the case filed in     Check all that apply:
     this district?
                                 ■      Debtor has had Its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                        preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                 ❑      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
                                 ■ No
     have possession of any
     real property or personal   ❑ Yes.     Answer below for each property that needs Immediate attention. Attach additional sheets if needed.
     property that needs
     Immediate attention?                   Why does the property noted immediate attention? (Check all that apply.)
                                            ❑ It poses or is alleged to pose a threat of imminent and Identifiable hazard to public health or safety.
                                               What is the hazard?
                                            ❑ It needs to be physically secured or protected from the weather.

                                            ❑ it includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                                                                        c
                                              livestock, seasonal goods, meat, dairy, produce, or se urities-related assets or other options).
                                            ❑ Other
                                            Where Is the property?
                                                                              Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                            ❑ No
                                            ❑ Yes. Insurance agency
                                                         Contact name
                                                         Phone



          Statistical and administrative information

13. Debtor's estimation of                Check one:
     available funds
                                          ■ Funds will be available for distribution to unsecured creditors,
                                          ❑ After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of
     creditors
                                 ■ 1-49                                           ❑ 1,000-5,000                               ❑ 25,001-50,000
                                 ❑ 50-99                                          ❑ 5001-10,000                               ❑ 50,001-100,000
                                 ❑ 100-199                                        ❑ 10,001-25,000                             ❑ More than100,000
                                 ❑ 200-999


16. Estimated Assets             ❑ $0 - $50,000                                   II $1,000,001 - $10 million                 ❑ $500,000,001 - $1 billion
                                 ❑ $50,001 - $100,000                             ❑ $10,000,001 - $50 million                 ❑ $1,000,000,001 - $10 billion
                                 ❑ $100,001 - $500,000                            ❑ $50,000,001 - $100 million                ❑ $10,000,000,001 - $50 billion
                                 ❑ $500,001 - $1 million                          ❑ $100,000,001 - $500 million               ❑ More than $50 billion


16. Estimated liabilities        ❑ $0 - $50,000                                   ❑ $1,000,001 - $10 million                   ❑ $500,000,001 - $1 billion
                                 ❑ $50,001 - $100,000                             ❑ $10,000,001 - $50 million                  ❑ $1,000,000,001 - $10 billion
                                 ❑ $100,001 - $500,000                            ❑ $50,000,001 - $100 million                 ❑ $10,000,000,001 - $50 billion
                                 ■ $500,001 - $1 million                          ❑ $100,000,001 - $500 million                ❑ More than $50 billion




                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     pogo 3
Official Form 201
                        Case 20-21341-SMG                           Doc 1           Filed 10/17/20                Page 4 of 4




Debtor   Steven Feller PE PL                                                                       Case number (n known)
         Name



         Request for Relief, Declaration, and Signatures

WARNING — Bankruptcy fraud is a serious crime. Making a false statement In connection with a bankruptcy case can result In fines up to $500,000 or
             imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571,

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the Information in this petition and have a reasonable belief that the information Is true and correct.

                                 I declare under penalty of perjury that the foregoing Is true and correct.

                                 Executed on      October 9, 2020
                                                   M / DD / YYYY

                                                                                                         Steven Feller
                                 Sign re of thorized representat of debtor                               Printed name

                                 Title




18. Signature of attorney    X                                                                            Date October 9, 2020
                                 Signature of attorney tar debtor                                              MM / DD / YYYY

                                 Brian S. Behar
                                 Printed name

                                 Behar, Gutt & Glazer, P.A.
                                 Finn name

                                 DCOTA, Suite A-360
                                 1866 Griffin Road
                                 Fort Lauderdale, FL 33004
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     306.9314771                   Email address     bsb@bgglaw.com

                                 727131 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non4ndlviduals Filing for Bankruptcy                                                 page 4
